DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated July 2, 2021 in which claims 1, 2, 6, 7, 15 and 18 have been amended.  Therefore, claims 1-18 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
While the Applicant specifies the limitations of:
Claim 1: “the at least one payment facilitator computer processor assigning the unique facilitator invoice numbers to each line item in the invoice, wherein each unique facilitator invoice number comprises a supplier identifier that identifies the supplier;;”
Claim 1: “the at least one payment facilitator computer processor linking a unique remittance number to each line item in the associated invoice and payment status in response to receiving the payment status;”, 
Claim 6: “the supplier device receiving the unique facilitator invoice numbers from the payment facilitator, wherein the payment facilitator assigns the unique facilitator invoice numbers to each of the line items in the invoice;”
Claim 15: “the payment facilitator computing system automatically assigns the unique facilitator invoice number to each line item in the invoice;”

there is no written content as to how or what specific steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to assign a unique identifier to an invoice or to assign a unique remittance number to an invoice, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm or process of determination, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
As such, claims 1-18 are rejected as failing the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of completing a financial transaction, which is a commercial interaction.  More specifically, the commercial interaction in this application relates to the completion of a financial 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
at least one payment facilitator computer processor establishing communication with a supplier computer processor and receiving, from the supplier computer processor, a request for a plurality of unique facilitator invoice numbers for each line item in an invoice for a buyer;
the at least one payment facilitator computer processor assigning the unique facilitator invoice numbers to each line item in the invoice, wherein each unique facilitator invoice number comprises a supplier identifier that identifies the supplier;
the payment facilitator computer processor providing the unique facilitator invoice numbers to the supplier computer processor in a first electronic file;
the at least one payment facilitator computer processor establishing communication with a buyer computer processor of the buyer and receiving the unique facilitator invoice numbers from the buyer computer processor;
the at least one payment facilitator computer processor retrieving the associated invoice for the unique facilitator invoice numbers from a database;

the at least one payment facilitator computer processor linking a unique remittance number to each line item in the associated invoice and payment status in response to receiving the payment status; 
the at least one payment facilitator computer processor sending the unique remittance number to bank computer processor of a bank of the buyer in a second electronic file; and
the at least one payment facilitator computer processor applying a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing, wherein the payment facilitator computer processor accesses stored discount terms for the supplier in a payment facilitator database;
wherein the bank of the buyer is configured to certify that the unique remittance numbers are valid and to release payment as a third electronic file to the supplier computer processor.
THE LIMITATIONS OF:
at least one payment facilitator establishing communication with a supplier and receiving, a request for a plurality of unique facilitator invoice numbers for each line item in an invoice for a buyer;
the at least one payment facilitator assigning the unique facilitator invoice numbers to each line item in the invoice, wherein each unique facilitator invoice number comprises a supplier identifier that identifies the supplier;

the at least one payment facilitator establishing communication with a buyer and receiving the unique facilitator invoice numbers from the buyer;
the at least one payment facilitator retrieving the associated invoice for the unique facilitator invoice numbers;
the at least one payment facilitator receiving a payment status for each line item in the associated invoice from the buyer;
the at least one payment facilitator linking a unique remittance number to each line item in the associated invoice and payment status in response to receiving the payment status; 
the at least one payment facilitator sending the unique remittance number to a bank of the buyer; and
the at least one payment facilitator applying a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing, wherein the payment facilitator accesses stored discount terms for the supplier;
wherein the bank of the buyer is configured to certify that the unique remittance numbers are valid and to release payment to the supplier; together describe the abstract idea of completing a financial transaction and correspond to a method of organizing human activity (commercial interaction).  Nothing in the claim elements preclude the steps from practically being a method of organizing human activity.  For example, but for the “computer processor” and “database” language; the acts of “receiving”, “assigning”, “providing”, “retrieving”, and “sending”, in the context of this 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “computer processor” and “database”, to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending” steps.  The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “assigning”, “providing”, “retrieving”, and “sending” steps amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception cannot provide an inventive concept.  (MPEP 2106.05(f)).  There are no additional elements recited in the claim to be considered, and, even considering the claimed elements, either separately and as an ordered 
Dependent claims 2-5 further define the abstract idea that is present in their respective independent claim, 1, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-5 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 6:
Claim 6 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 6 recites the limitations of:
a supplier device requesting, from a payment facilitator, a plurality of unique facilitator invoice numbers for each line item of an invoice for a buyer;
the supplier device receiving the unique facilitator invoice numbers from the payment facilitator, wherein the payment facilitator assigns the unique facilitator invoice numbers to each of the line items in the invoice;
a supplier bank device receiving an electronic payment file from a buyer bank, the electronic payment file comprising a supplier identifier, a unique remittance number for each unique facilitator invoice number, and a payment, 

the supplier bank device depositing the payment to an account for the supplier based on the supplier account information;
wherein the payment facilitator is configured to access stored dynamic discount terms for the supplier in a payment facilitator database and to apply a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing.
THE LIMITATIONS OF:
a supplier requesting, from a payment facilitator, a plurality of unique facilitator invoice numbers for each line item of an invoice for a buyer;
the supplier receiving the unique facilitator invoice numbers from the payment facilitator, wherein the payment facilitator assigns the unique facilitator invoice numbers to each of the line items in the invoice;
a supplier bank receiving a payment file from a buyer bank, the payment file comprising a supplier identifier, a unique remittance number for each unique facilitator invoice number, and a payment, 
the supplier bank retrieving supplier account information for the supplier identifier from a supplier directory; and
the supplier bank depositing the payment to an account for the supplier based on the supplier account information;
wherein the payment facilitator is configured to access discount terms for the supplier and to apply a discount to the invoice based on a date of the invoice and a date of payment clearing; together describe the abstract idea of completing a financial 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device” to perform the “requesting”, “receiving”, “retrieving”, and “depositing” steps.  The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “requesting”, “receiving”, “retrieving”, and “depositing” 
Dependent claims 7-14 further define the abstract idea that is present in their respective independent claim, 6, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 7-14 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 15:
Claim 15 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 15 recites the limitations of:
a supplier computing system of a supplier that supplies a good or service;
a supplier bank computing system, the supplier having an account with the supplier bank computing system;

a buyer bank computing system, the buyer having an account with the buyer bank; and
a payment facilitator computing system interfacing with the supplier computing system, the supplier bank computing system, the buyer computing system, and the buyer bank computing system;
wherein:
using a supplier Enterprise Resource Planning (ERP) system interface, the supplier requests a unique facilitator invoice number for each line item in an invoice for the buyer from a payment facilitator computing system;
the payment facilitator computing system automatically assigns the unique facilitator invoice number to each line item in the invoice;
the buyer computing system receives the unique facilitator invoice number and the associated invoice;
using a buyer ERP system, the buyer assigns a payment status to the associated invoice;
the payment facilitator computing system receives the payment status from the buyer ERP system and assigns a unique remittance number to each line item in the associated invoice and its payment status;
the payment facilitator computing system adds a supplier identifier for the supplier determined from a supplier directory; 

the buyer bank computing system provides payment instructions to the supplier bank; and
the payment facilitator accesses stored dynamic discount terms for the supplier in a payment facilitator database and applies a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing;
the supplier bank computing system receives the payment and deposits the payment into a supplier account associated with the supplier identifier using the supplier directory.
THE LIMITATIONS OF:
a supplier that supplies a good or service;
a supplier bank, the supplier having an account with the supplier bank;
a buyer that buys the good or service from the supplier;
a buyer bank, the buyer having an account with the buyer bank; and
a payment facilitator with the supplier, the supplier bank, the buyer, and the buyer bank;
wherein:
the supplier requests a unique facilitator invoice number for each line item in an invoice for the buyer from a payment facilitator;
the payment facilitator assigns the unique facilitator invoice number to each line item in the invoice;

the buyer assigns a payment status to the associated invoice;
the payment facilitator receives the payment status from the buyer and assigns a unique remittance number to each line item in the associated invoice and its payment status;
the payment facilitator adds a supplier identifier for the supplier determined from a supplier directory; 
the payment facilitator sends the unique remittance numbers and the supplier identifier to the buyer bank;
the buyer bank provides payment instructions to the supplier bank; and
the payment facilitator accesses discount terms for the supplier and applies a discount to the invoice based on a date of the invoice and a date of payment clearing;
the supplier bank receives the payment and deposits the payment into a supplier account associated with the supplier identifier using the supplier directory; together describe the abstract idea of completing a financial transaction and correspond to a method of organizing human activity (commercial interaction).  Nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “computing system” language; the acts of “requesting”, “assigning”, “receiving”, “sending”, and “providing”, in the context of this claim, encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to the completion of a financial transaction.  If a claim limitation, under its 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the performance of “requesting”, “assigning”, “receiving”, “sending”, and “providing” steps.  The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “requesting”, “assigning”, “receiving”, “sending”, and “providing” steps amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception cannot provide an inventive concept.  (MPEP 2106.05(f)).  There are no additional elements recited in the claim to be considered, and, even considering the claimed elements, either separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).


Therefore, claims 1-18 are not patent eligible.

Claim Rejections - 35 USC § 103
Claims 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Shader, U.S. Patent Application Publication Number 2011/0208649; in view of Fletcher, U.S. Patent Application Publication Number 2009/0265252; and in further view of Lam, U.S. Patent Application Publication Number 2003/0220858.
As per claim 1, 
Shader explicitly teaches:  
at least one payment facilitator computer processor establishing communication with a supplier computer processor and receiving, from the supplier computer processor, a request for a plurality of unique facilitator invoice numbers for each line item in an invoice for a buyer; (Shader 20110208649 at paras. 82-84, 146-148, and 159-165) 

the payment facilitator computer processor providing the unique facilitator invoice numbers to the supplier computer processor in a first electronic file; (Shader at paras. 55-65) (". For example, honorary payment facilitator may provide vendor 202 with invoicing information", as noted above)

Shader does not explicitly teach, however, Fletcher does explicitly teach the following:
	the at least one payment facilitator computer processor establishing communication with a buyer computer processor of the buyer and receiving the unique facilitator invoice numbers from the buyer computer processor; (Fletcher 20090265252 at paras. 63-65) 
	the at least one payment facilitator computer processor retrieving the associated invoice for the unique facilitator invoice numbers from a database; (Fletcher 20090265252 at paras. 78-80)
	the at least one payment facilitator computer processor receiving a payment status for each line item in the associated invoice from the buyer computer processor; "(Fletcher at paras. 56-64) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader and Fletcher to provide a system that allows for an easier and more efficient 

Shader and Fletcher do not explicitly teach, however, Lam does explicitly teach:
	the at least one payment facilitator computer processor linking a unique remittance number to each line item in the associated invoice and payment status in response to receiving the payment status; (Lam at paras. 26-29) ("One embodiment of the invention is directed to a system for effecting electronic payment between a set of entities associated with vendors and a set of entities associated with purchasers. The system includes a database. For entities associated with vendors, the database includes a set of records including, for a respective entity associated with a purchaser, remittance addresses of vendors. For entities associated with vendors, the database also includes a set of records, each including a remittance address and an identifier of a financial account. The database further includes links between (a) the respective records for the entity associated with the purchaser and (b) the respective records associated with vendors. The links link records with corresponding remittance addresses.")
the at least one payment facilitator computer processor sending the unique remittance number to bank computer processor of a bank of the buyer in a second electronic file; and  (Lam at paras. 115-120) ("Global database 1028 is available for use by elements that send payment, such as disbursement logic 1013 and settlement logic 1017. Global database 1028 is also available for elements that send other documents or information between payees and their respective financial institutions. For example, 
the at least one payment facilitator computer processor applying a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing, wherein the payment facilitator computer processor accesses stored discount terms for the supplier in a payment facilitator database; (Lam 20030220858 at paras. 113-115) (" Notifications logic 1012 communicates completion of various stages of approval or other issues of status regarding invoices and disbursement. For example, when an invoice is approved notifications logic 1012 communicates a notification to notifications logic 1023 of payee system 1002. Based on such notifications, a discount may be enabled through discount logic 1016, which is in communication with discount logic 1025 of payee system 1002. For example, where an invoice is approved, a discount may be enabled based on an agreement or outstanding dynamic terms offers shown as 1060 that the corresponding payment is made earlier than required under the original terms and conditions. Dynamic terms are additional real-time terms, a set of rules, and/or goal seeker that are established by payer 1060 or payee 1061. ")
wherein the bank of the buyer is configured to certify that the unique remittance numbers are valid and to release payment as a third electronic file to the supplier computer processor. (Lam at paras. 110-117) (" Through invoice definition engine 1003 a payer uses payer system 1001 to define the invoice that the payer wishes to receive. Such definition helps to increase efficiency in the payer system because the resulting invoice from the payee, such as a seller, is more likely than in the proper data format 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Fletcher, and Lam to provide improved systems to facilitate transactions between buyers and sellers.  (Lam at Abstract and 8-11)

Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Shader, U.S. Patent Application Publication Number 2011/0208649; in view of Fletcher, U.S. Patent Application Publication Number 2009/0265252; and in further view of Lam, U.S. Patent Application Publication Number 2003/0220858; and in view of Purchase, U.S. Patent Application Publication Number 2008/0249934.
As per claim 2, Purchase explicitly teaches:  wherein the payment facilitator receives the request for the unique facilitator invoice number for an invoice for a buyer from a supplier Enterprise Resource Planning system interface.  (Purchase at paras. 65-67) 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Fletcher, Lam, and Purchase to provide a fully automated computerized invoice system.  (Purchase at Abstract and paras. 1-6)
As per claim 3, Purchase explicitly teaches:  wherein the payment facilitator receives the payment status for the associated invoice from a buyer Enterprise Resource Planning system.  (Purchase at paras. 35-37) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Fletcher, Lam, and Purchase to provide a fully automated computerized invoice system.  (Purchase at Abstract and paras. 1-6)
As per claim 4, Purchase explicitly teaches:  wherein the unique remittance number is associated with a plurality of invoices.  (Purchase at paras. 35-37) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Fletcher, Lam, and Purchase to provide a fully automated computerized invoice system.  (Purchase at Abstract and paras. 1-6)

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Shader, U.S. Patent Application Publication Number 2011/0208649; in view of Fletcher, U.S. Patent Application Publication Number 2009/0265252; and in further view of Lam, U.S. Patent Application Publication Number 2003/0220858; and in view of Purchase, U.S. .
As per claim 5, Pentel explicitly teaches:  the payment facilitator receiving the remittance number and a certification request from the bank of the buyer. (Pentel at paras. 15-16) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Fletcher, Lam, Purchase, and Pentel to provide a payer initiated method for securely transferring funds between accounts at financial institutions or non-financial institutions or organizations which hold funds on behalf of another to provide instant withdrawals from the payer and instant deposits to the payee by means of a payment facilitator for a fixed fee per transaction.  (Pentel at paras. 1-14)

Claims 6, 8, and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Shader, U.S. Patent Application Publication Number 2011/0208649; in view of Lam, U.S. Patent Application Publication Number 2003/0220858; in view of Martin, U.S. Patent Application Publication Number 2012/0290381; and in further view of Pentel, U.S. Patent Application Publication Number 2015/0193748.
As per claim 6, 
Shader explicitly teaches:  
a supplier device requesting, from a payment facilitator, a plurality of unique facilitator invoice numbers for each line item of an invoice for a buyer; (Shader 20110208649 at paras. 158-160) 


Shader does not explicitly teach, however, Lam explicitly taches:  
	wherein the payment facilitator is configured to access stored dynamic discount terms for the supplier in a payment facilitator database and to apply a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing. (Lam 20030220858 at paras. 113-115) (" Notifications logic 1012 communicates completion of various stages of approval or other issues of status regarding invoices and disbursement. For example, when an invoice is approved notifications logic 1012 communicates a notification to notifications logic 1023 of payee system 1002. Based on such notifications, a discount may be enabled through discount logic 1016, which is in communication with discount logic 1025 of payee system 1002. For example, where an invoice is approved, a discount may be enabled based on an agreement or outstanding dynamic terms offers shown as 1060 that the corresponding payment is made earlier than required under the original terms and conditions. Dynamic terms are additional real-time terms, a set of rules, and/or goal seeker that are established by payer 1060 or payee 1061. ")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader and Lam to provide improved systems to facilitate transactions between buyers and sellers.  (Lam at Abstract and 8-11)

Martin explicitly teaches:  
a supplier bank device receiving an electronic payment file from a buyer bank, the electronic payment file comprising a supplier identifier, a unique remittance number for each unique facilitator invoice number, and a payment,  (Martin 20120290381 at paras. 85 to 87) 
the supplier bank device retrieving supplier account information for the supplier identifier from a supplier directory; and (Martin at paras. 56-58, 99-101) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, and Martin to provide an improved electronic payment and remittance system which enables a payer to determine, on a vendor specific basis, the fee, if any, that the vendor will pay for receipt of payments and the rebate, if any, the payer will receive based on payments to each vendor.  (Martin at paras. 2-18)

Pentel explicitly teaches:  
the supplier bank device depositing the payment to an account for the supplier based on the supplier account information; (Pentel at paras. 43-45)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, and Pentel to provide a payer initiated method for securely transferring funds between accounts at financial institutions or non-financial institutions or organizations which hold funds on behalf of another to provide instant withdrawals 
As per claim 8, Martin explicitly teaches:  wherein the electronic payment file further comprises a supplier routing number.  (Martin at paras. 66-70) ("The vendor's remittance account information 140 may include bank account information (such as routing number and account number) and/or other information needed by the payment bureau to execute deposits to the vendor in accordance with payment authorization instructions provided by a payer.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, and Pentel to provide an improved electronic payment and remittance system which enables a payer to determine, on a vendor specific basis, the fee, if any, that the vendor will pay for receipt of payments and the rebate, if any, the payer will receive based on payments to each vendor.  (Martin at paras. 2-18)
15.	As per claim 10, Martin explicitly teaches:  wherein the supplier account information is retrieved from the supplier directory.  "(Martin at paras. 56-58, 99-101) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, and Pentel to provide an improved electronic payment and remittance system which enables a payer to determine, on a vendor specific basis, the fee, if any, that the vendor will pay for receipt of payments and the rebate, if any, the payer will receive based on payments to each vendor.  (Martin at paras. 2-18)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, and Pentel to provide an improved electronic payment and remittance system which enables a payer to determine, on a vendor specific basis, the fee, if any, that the vendor will pay for receipt of payments and the rebate, if any, the payer will receive based on payments to each vendor.  (Martin at paras. 2-18)
As per claim 12, Martin explicitly teaches:  wherein the supplier directory is associated with a plurality of banks.  (Martin at paras. 48-56 and 60-62) (" Returning to FIG. 1, for purposes of illustrating the invention, at least two banks 28a and 28b are represented. Each bank, for example bank 28a, may include a payment system 30a (i.e. instructions coded to a computer readable medium and executed by a processor) which manages deposit accounts 36, including execution of credit and debit transactions to deposit accounts 36 in a traditional manner. Similarly bank 28b may include a payment system 30b (i.e. instructions coded to a computer readable medium and executed by a processor) which manages deposit accounts 36, including execution of credit and debit transactions to deposit accounts 36 in a traditional manner.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, and Pentel to provide an improved electronic payment and 

Claims 7, 9, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Shader, U.S. Patent Application Publication Number 2011/0208649; in view of Lam, U.S. Patent Application Publication Number 2003/0220858; in view of Martin, U.S. Patent Application Publication Number 2012/0290381; in further view of Pentel, U.S. Patent Application Publication Number 2015/0193748, and in further view of Purchase, U.S. Patent Application Publication Number 2008/0249934.
As per claim 7, Purchase explicitly teaches:  wherein the request for the unique facilitator invoice number for an invoice is provided from a supplier Enterprise Resource Planning system.  (Purchase 20080249934 at paras. 65-67) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, Pentel, and Purchase to provide a fully automated computerized invoice system.  (Purchase at Abstract and paras. 1-6)
As per claim 9, Lam explicitly teaches:  wherein the unique remittance number is associated with a plurality of invoices including the invoice associated with the unique identifier, wherein each of the invoices among the plurality of invoices are selected by the buyer prior to a remittance associated with the remittance number.  (Lam at paras. 104-106) ("Dispute logic 1009 is set of payer defined centric collaboration rules and interactions between payer and payee to resolve issues related to invoice or other 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, Pentel, and Purchase to provide improved systems to facilitate transactions between buyers and sellers.  (Lam at Abstract and 8-11)
As per claim 13, Purchase explicitly teaches:  the supplier reconciling the payment with the payment facilitator.  (Purchase at paras. 35-37) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shader, Lam, Martin, Pentel, and Purchase to provide a fully automated computerized invoice system.  (Purchase at Abstract and paras. 1-6)
As per claim 14, Purchase explicitly teaches:  wherein the supplier reconciles the payment using a supplier Enterprise Resource Planning system.  (Purchase at paras. 35-37) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 

Response to Arguments
Applicant’s arguments filed on July 2, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 112(a) rejections for now pending claims 1-18, Examiner notes the following:
Applicant argues that the claims comply with the written description requirements of § 112(a) and that an improper legal standard was applied to the rejections under § 112(a).  Examiner disagrees, however, and notes that as indicated in the previous rejection in the Office Action dated December 3, 2020, there is no additional information to explain or clarify how this limitation is accomplished, such that it would objectively demonstrate to a person having ordinary skill in the art that the applicant actually invented—was in possession of—the claimed subject matter.  Applicant points to paragraph 47 and Fig. 2 of the Specification, however, there is no additional information to explain or clarify how this limitation is accomplished.  Applicant’s arguments are not persuasive because it is not clear what the predetermined method is to determine a unique remittance number, to determine a unique identifier, or to conduct an assignation.
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-18, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  Examiner disagrees, however, and notes that the context of the claims encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-14, Examiner notes the following.
Applicant argues that Shader does not explicitly teach "unique facilitator invoice numbers are assigned to each line item number in an invoice." Examiner disagrees, however, and notes that Shader explicitly teaches that once provided on invoice for the purchase of an item, product identifiers 704 b, 704 d and 704 e may be withdrawn from circulation such that they cannot be included on another invoice to ensure that no two concurrently active invoices include the same product identifiers and/or the same combination of product identifiers, and may enable honorary payment facilitator to associate purchaser payments to a specific purchaser.  (Shader at paras. 146-148)
Additionally, Applicant argues that Lam fails to teach “"the at least one payment facilitator computer processor applying a dynamic discount to the invoice based on a date of the invoice and a date of payment clearing."  Examiner disagrees, however, and notes that Lam explicitly teaches, e.g., that "Settlement logic 1026 is operative with discount logic 1025 of payee system 1002 and receipt/validation logic 1024."  (Lam at paras. 107-109)
Applicant’s remaining arguments under § 103 are moot in light of the new grounds for rejected as noted above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693